DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 8,434,375
Syage
United States Patent 8,798,448
Fang et al.
Magnetism and Microfluidics
Pamme

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syage.
With regard to claim 1 lines 16 through 25 are intended use statements and do not structurally differentiate the claims over the prior art.  
As shown in figure 3 Syage discloses a device for extracting and vaporizing an analyte. The device has a first inlet, a second inlet, a first outlet, a second outlet, and a vapor extraction chamber.  
    PNG
    media_image1.png
    652
    663
    media_image1.png
    Greyscale
The first inlet is for a sample gas.  The second inlet is for a carrier gas.  The first outlet is to a pump. The second output is to a sensor (reference item 124).  The vapor extraction chamber is heated.  See at least column 4 (lines 1-15).  During operation sample gas from is directed into the first inlet and passes through the first outlet since the inlet valves (reference items 112 and 114) are open and the outlet valve (reference item 116) is closed.  Next, the inlet valves are closed, and the sample and the carrier gas are directed to the 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pamme in view of Fang et al.
Pamme teaches a device having a first inlet, a second inlet, a first outlet, and a second outlet.  A middle portion between the inlets and the outlets is an extraction chamber.  A "sample" with at least two particle types flows into the first inlet.   A buffer substantially free of the particles flows into the second inlet.  The two flows enter the extraction chamber in a substantially laminar manner.  The sample flow with leaves the device via the first outlet.  The buffer flow substantially 
    PNG
    media_image2.png
    265
    299
    media_image2.png
    Greyscale
free of the first particles leaves the device via the second outlet.  Pamme does not teach a heater.  However, heaters are known to be used to maintain constant temperatures. See, for example, Fang et al. ("If desired, a minimum low heat may be maintained on the fluid by having the heater 320 at a very low heat temperature, thus maintaining the fluid having a constant viscosity").
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Pamme with the teachings of Fang et al. in order to provide a heater so that the two flows maintain their respective viscosities and, therefore, their laminar flow while flowing through the extraction chamber.
With regard to claims 2-4 official notice is hereby taken that filters, including carbon filters, are well known.  The use of such filters would have been obvious in order to trap the first particles either to prevent them from contaminating downstream elements and/or to allow one to quantify the amount of first particles that might be present in the sample flow.
With regard to claim 7 Pamme teaches that the flows are laminar ("A sample stream with particles could be introduced into one of the inlets, buffer solution through the other inlet. Without magnetic forces, the two streams left unmixed through the corresponding outlet channels").  The presence of the magnet does not cause any substantial turbulent flow.  
	With regard to claim 8 the buffer and sample flows are laminar and, therefore, will have a substantially low Reynold's number; e.g., around 2000.  See, for example, the definition of Reynold's Number as in Encyclopedia Britannica (cited in the Notice of References Cited).
	With regard to claim 10 the extraction chamber will more than likely be cylindrical in order to maintain the laminar flow.  
	With regard to claims 11 and 12 the extraction chamber has a length.  Providing a desired length based on the non-equality or even based on the need to ensure that the length is sufficient such that particles move from one flow to the other flow is mere optimization of the general conditions (size/shape) shown in Pamme.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Syage as applied to claim 1 above.
Syage teaches heating the vapor extraction chamber in order to vaporize analytes.  One of ordinary skill in the art would choose an appropriate heater and temperature such that the analytes of interest are properly vaporized such that the analytes desorb and can be transferred to the sensor.
Allowable Subject Matter
Claims 5, 6, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856